—O—
Opinión concurrente del
Juez Asociado Señor Negrón García
a la que se unen los Jueces Asociados Señores Dávila e Irizarry Yunqué.
*194Esta apelación suscita cuestiones fundamentales en torno al alcance de las Reglas 63 y 64(B)(5) de Evidencia con relación al importante derecho constitucional a la confrontación.
El apelante Hernández Osorio fue hallado culpable de asesinato en primer grado e infracción de los Arts. 6 y 8 de la Ley de Armas. Ante nos señala, esencialmente: (a) indebida admisión en evidencia de una declaración jurada prestada por el testigo de cargo, y (ó) insuficiencia de la prueba. El primer planteamiento es meritorio. Veamos.
La única prueba incriminatoria del Ministerio Fiscal que conecta al apelante con la comisión de los delitos se basa en el contenido de la declaración jurada prestada por el testigo no ocular de los hechos, Edwin Meléndez Pizarro, ante el fiscal investigador del caso el día del suceso, 4 de noviembre de 1980, ya que éste, tanto en la vista preliminar celebrada bajo la Regla 23 de Proce-dimiento Criminal como el día del juicio en su fondo, desde la silla testifical adoptó la postura de no declarar, tíni-camente a requerimiento de la ilustrada sala sentenciadora dio su nombre y lugar de residencia. El Ministerio Fiscal lo confrontó entonces con la referida declaración jurada, mas el testigo se reiteró en no declarar. El juez lo puso a disposición de la Defensa para fines de contrainterroga-torio, pero ésta tampoco tuvo éxito, pues igualmente rehusó contestar las pocas preguntas formuladas. El testigo fue retirado de la silla y el tribunal procedió a acusarlo por desacato fijándole fianza de $5,000 en efectivo. Subsi-guientemente, el Ministerio Fiscal ofreció en evidencia la declaración jurada del testigo recalcitrante, debidamente identificada, como prueba sustantiva para sostener las acusaciones. La Defensa objetó oportunamente invocando como fundamento el no haber tenido oportunidad de contrainterrogar al declarante. Apoyándose en la Regla 63 de Evidencia y en que dicha declaración fue prestada en forma voluntaria y “era la verdad del caso”, el tribunal la *195admitió como prueba de cargo, teniendo la Defensa que optar por impugnar la credibilidad del declarante al amparo de la Regla *67 de Evidencia (1) mediante el testimonio de su propio padre.
La importancia de las cuestiones envueltas y sus consecuencias sobre el derecho a confrontación consignado en la Sec. 11 del Art. II de la Constitución no obligan a prescindir de los requisitos establecidos en la Regla 4 sobre el efecto de error por admisión errónea de prueba.
I
A. Consideraciones Preliminares
Indudablemente la declaración de Meléndez Pizarro prestada bajo juramento ante el fiscal investigador es prueba de referencia según la definición de la Regla 60 de Evidencia. (2) Por supuesto, no toda prueba de referencia es inadmisible aunque es menester reconocer que toda prueba de referencia lesiona, en algún grado, el derecho a con-frontación. De otra manera, ninguna prueba de referencia sería admisible, lo cual es insostenible. Ahora bien, existe cierta relación entre las reglas que gobiernan la prueba de referencia y el derecho constitucional a la confrontación con testigos de cargo; pero esa relación no es la de *196congruencia o equivalencia. (3) La admisión de prueba de referencia bajo una de las reglas de excepción puede ser constitucionalmente válida a pesar de que se lesione en algún grado el derecho a confrontación. Por otro lado, no es suficiente el que la evidencia ofrecida esté amparada por alguna de las reglas de excepción, pues en ciertos casos la lesión al derecho a confrontación es de tal magnitud que la admisión de la prueba adolecería de vicio constitu-cional. Lo importante, a juicio nuestro, es que haya habido una “adecuada oportunidad” para contrainterrogar. Pueblo v. Esteves Rosado, 110 D.P.R. 334 (1980). Por ello la interpretación y alcance de las Reglas de Evidencia, en particular de las excepciones a la regla de exclusión de prueba de referencia, debe hacerse bajo el marco de la cláusula constitucional de confrontación. Con estas con-sideraciones en mente examinamos en detalle la cuestión evidenciaría que nos ocupa.
Las únicas reglas de excepción que concebiblemente podrían justificar la evidencia de la declaración jurada del testigo Meléndez Pizarro son la 63 ó 64(B)(5). El escla-recimiento de cuál resulta aplicable amerita una breve apreciación del esquema organizativo de la prueba de referencia.
B. Esquema Organizativo sobre la Prueba de Referencia
Al reflexionar sobre el esquema organizativo de las excepciones a la regla de exclusión de prueba de referencia notamos que aparte de la Regla 62 —cuya justificación es sui generis, pues es ilógico y absurdo concebir que una parte pueda sostener que no tuvo oportunidad de con-trainterrogarse a sí misma— las Reglas 63, 64 y 65 descansan sobre tres supuestos o situaciones diferentes que *197hay que ponderar para evaluar cuánto sufre el derecho a confrontación en cada caso. Examinémoslas. Primera-mente, bajo la Regla 63, se da la situación en que el declarante de referencia está disponible para declarar como testigo y efectivamente declara. En segundo lugar, la Regla 64 contempla la circunstancia cuando un declarante no está disponible como testigo en varias modalidades, a saber: porque no comparece al tribunal a pesar de los intentos bona fide de la parte que intenta presentarlo; por imposibilidad física; porque, a pesar de ocupar la silla de los testigos, no hay oportunidad de contrainterrogar efec-tivamente; porque el testigo invoca válidamente un privi-legio; testifica no recordar; o porque rehúsa declarar a pesar de que así lo ordene el tribunal. Por último, existe la situación en que no es determinante si el testigo está o no disponible para declarar, si declara o no. Se trata de instancias en que la declaración de referencia es de tal confiabilidad que no se condiciona su admisibilidad a que el declarante declare ni a que esté disponible para declarar. Ello se rige por la Regla 65, en donde el ordenamiento resuelve, a priori, que el derecho a con-frontación debe ceder ante las garantías circunstanciales de confiabilidad de la declaración de referencia. Por supuesto, en su aplicación, la admisión de prueba de referencia bajo la Regla 65 podría lesionar fatalmente el derecho de confrontación en ciertos casos particulares. Nos limitaremos ahora a examinar el alcance de las Reglas 63 y 64(B)(5) con relación al caso de autos.
C. Inaplicabilidad de la Regla 63
La declaración jurada del testigo Meléndez Pizarro no es admisible bajo la Regla 63. Esta regla es de aplicación cuando un testigo presta una declaración en el tribunal distinta(4) a una anterior, para que el juzgador tenga el *198beneficio de evaluar ambas declaraciones y dar crédito a la que le parezca más confiable, si alguna. Es decir, la aplicabilidad de la Regla 63 supone que el testigo ofrezca algún testimonio. Si el testigo sencillamente se niega a declarar, el problema debe verse bajo la Regla 64. Por otra parte, si el testigo se niega a ser contrainterrogado con relación a la declaración anterior, se desvanece el fun-damento de admisibilidad. Dicho fundamento es que estan-do el testigo declarando bajo juramento sobre su declara-ción anterior (si la hizo, si es verdadera, razones por las que la hizo, etc.), el juzgador tiene elementos de juicio suficientes y confiables para evaluar la declaración anterior, y, por lo tanto, el derecho de confrontación se lesiona sólo mínimamente. En Pueblo v. Esteves Rosado, supra, pág. 344, advertimos que la oportunidad de con-trainterrogar “depende en cada caso de reacciones del testigo hacia la declaración y sus respuestas sobre el particular”. Si el testigo en el contrainterrogatorio rehúsa contestar preguntas sobre la declaración anterior, no existe la oportunidad del contrainterrogatorio que supone la Regla 63. Como señalamos en Esteves Rosado, supra, pág. 345, “creemos que lo crucial es si la contestación del testigo permite preguntarle sobre sus percepciones y memoria relativa a los hechos que declaró anteriormente . . .”. En el caso de autos el testigo Meléndez Pizarro ni siquiera contestó pregunta alguna en el contrainterrogatorio.
A manera de paréntesis y por vía ilustrativa es menester explicar brevemente el alcance del caso norma-tivo de California v. Green, supra, en que el más alto foro federal decidió que los Estados pueden válidamente adop-tar reglas de evidencia que permitan la admisión de declaraciones anteriores de un testigo como prueba sus-*199tantiva. Ello, claro está, no significa que se otorga una carta blanca irrestricta. Allí se resolvió que “la cláusula de confrontación no se viola al admitir la declaración fuera del tribunal siempre que el declarante esté declarando como testigo y sujeto a un contrainterrogatorio completo y efec-tivo”. (Traducción y énfasis nuestros.) Pág. 158.
Es evidente, pues, que un testigo que rehúsa declarar no está sujeto a pleno y efectivo contrainterrogatorio con relación a la declaración anterior. La base para admitir la declaración anterior es que justamente como se dijo en Green, supra, “no es fácilmente demostrable que la inhabi-lidad de contrainterrogar al testigo en el momento en que hizo sus manifestaciones previas sea de importancia crucial, siempre y cuando al acusado se le asegure un completo y efectivo contrainterrogatorio en el juicio”. (Traducción nuestra.) Pág. 159. Y más adelante, “[e]l testigo que ahora relata una versión diferente sobre los hechos debe necesariamente asumir una posición en cuanto a la veracidad de su declaración previa, brindando al jurado la oportunidad de observar y evaluar su comporta-miento al negar o modificar su declaración previa”. (Traducción nuestra.) Pág. 160. Finalmente, el propio Tribunal Supremo limita expresamente su decisión así:
... la cláusula de confrontación no requiere la exclusión de declaraciones previas de un testigo que acepta haberlas hecho, y a quien se le puede pedir que defienda o de otro modo explique sus inconsistencias entre su previa y presente declaración de los hechos envueltos, abriéndose por sí mismo a un total y completo contrainterrogatorio en cuanto a las dos versiones. (Traducción nuestra.) Pág. 164.
En resumen, pertenece a la esencia de la Regla 63 que el testigo pueda ser contrainterrogado plena y efectiva-mente sobre su declaración anterior. El testigo que rehúsa declarar no está sujeto a ese pleno y efectivo contrain-terrogatorio, por lo que sus declaraciones anteriores no son admisibles bajo la Regla 63. De otra manera se lesiona *200fatalmente el derecho constitucional a la confrontación. Nuestra Regla 63 es la más liberal en la jurisdicción americana en cuanto a la regulación de las declaraciones anteriores de testigo. Expandirla más equivaldría a su desnaturalización y conduciría a resultados absurdos, sin entrar en los problemas de índole constitucional.
D. Aplicabilidad de la Regla 6k
En correcta juridicidad, Meléndez Pizarro, al rehusar declarar, resulta ser un testigo “no disponible” bajo la Regla 64(A)(2). (5) Según ésta son admisibles en evidencia las declaraciones de ese testigo que satisfagan los requi-sitos de cualquiera de los incisos del apartado (B) de esa *201regla. Analicemos, pues, si ello se cumple en el caso de autos.
Lo primero que notamos es que la declaración jurada ex parte ante el fiscal investigador no es ninguna de las declaraciones contempladas en los incisos 1 al 4 del apartado (B). Advertimos que no es posible ubicarla expresamente bajo la Regla 64(B)(1), la cual se refiere al testimonio anterior, revestido de garantía de que hubo, al menos en esa u otra ocasión, la oportunidad de contrain-terrogar con interés o motivo similar al que se tendría en la vista. La validez constitucional del testimonio anterior ha sido sostenida por el Tribunal Supremo de los Estados Unidos —Ohio v. Roberts, 448 U.S. 56 (1980)— y por este Tribunal en Pueblo v. Ríos Nogueras, 111 D.P.R. 647 (1981), y Pueblo v. Ruiz Lebrón, 111 D.P.R. 435 (1981). El testimonio anterior, empero, es una declaración formal, con juicio, vista, deposición o su equivalente, sujeto el declarante a contrainterrogatorio. La declaración ex parte que toma el fiscal investigador a un testigo potencial, sin oportunidad de contrainterrogar, no es admisible bajo la Regla 64(B)(1). Como cuestión de política pública en la administración de justicia criminal correspondería a la Asamblea Legislativa autorizar expresamente la toma de deposiciones a todo testigo de cargo, anticipando la po-sibilidad de que el testigo pudiere resultar no disponible bajo la Regla 64(A), de modo que tal deposición fuera automáticamente admisible bajo la Regla 64(B)(1), que incluye la “deposición tomada conforme a derecho”. Al presente, la Regla 238 de Procedimiento Criminal autoriza la toma de deposiciones a algún testigo si “cualquiera de las partes estableciere, mediante declaración jurada, que existe fundado temor de que algún testigo en una causa criminal dejará de comparecer a menos que se le exija fianza . . .”, como alternativa a dicha garantía. También debe entenderse que el uso de deposiciones es permisible en otras situaciones, tal y como implícitamente lo deci-*202dimos en Pueblo v. Ruiz Lebrón, supra, en que sostuvimos la admisibilidad de una deposición tomada a un testigo de cargo al que calificó de “no disponible” por haberse ausentado de la jurisdicción.
Aclarados estos extremos, percibimos que tampoco la declaración jurada de Meléndez Pizarro sería admisible bajo la Regla 64(B) incisos 2 (prestada en peligro de muerte), 3 (contra interés) ó 4 (historial personal o familiar).
Réstanos examinar su admisibilidad bajo el inciso 5. Esta regla, bautizada por los tribunales como “cláusula residual”, al igual que la Regla 65(W), tiene como pro-pósito salvar la admisión de prueba de referencia no contemplada por el ordenamiento, y que, sin embargo, goza de garantías circunstanciales de confiabilidad tan buenas como las inherentes a las excepciones expresamente reco-nocidas en las reglas. Análisis Editorial a la Regla 65(W), P.P.P., Vol. I, Evidencia, págs. 233-235, Publicaciones J.T.S., 1979. No creemos que la rutinaria declaración jurada que prestan los testigos de cargo a los fiscales investigadores sea la evidencia visualizada en la Regla 64 (B)(5). Esta regla se refiere a situaciones no contempladas por el legislador. No podemos atribuirle a este Tribunal Supremo, como tampoco a la Asamblea Legislativa —al elaborar las reglas de evidencia— desconocimiento de la práctica habitual de los representantes del Ministerio Fiscal de tomar declaraciones juradas a testigos en la etapa investigativa de un crimen. Se trata de una rutina tan básica que difícilmente podríamos sostener que no fuera susceptible de ser contemplada o visualizada y, por ende, incluida expresamente en el inventario de las excep-ciones.
Interpretando las Reglas 804(b)(5) y 803(24) —equiva-lentes a nuestras Reglas 64(B)(5) y 65(W)— los tribunales federales han resuelto que el fin de las mismas es estimular el crecimiento y desarrollo del Derecho proba-*203torio, en cuanto a prueba de referencia, permitiendo a los tribunales la flexibilidad necesaria para atender nuevas situaciones no contempladas en las excepciones tradicio-nales, procurando, empero, que esta cláusula residual no vulnere las nociones que fundamentan las reglas. Así, en United States v. Cain, 587 F.2d 678, 682 (5th Cir. 1979), se dijo expresamente que “las excepciones residuales no son para autorizar revisiones judiciales extensas de la regla de la prueba de referencia . . .”. La tendencia es no favorecer la invocación de la regla residual meramente porque no se satisface alguno de los requisitos para la admisibilidad bajo alguna de las excepciones. United States v. Kim, 595 F.2d 755, 761 (1979).
Las cláusulas residuales, si bien son un mecanismo para afrontar las “situaciones no contempladas”, introducen el elemento de incertidumbre que las reglas precisamente quieren evitar. Por eso exigen requisitos de notificación previa y valor probatorio. Estos requisitos son de estricto cumplimiento. A tal efecto cuando se invoca la declaración residual por primera vez en apelación se vulnera el requisito de notificación. United States v. Guevara, 598 F.2d 1094 (7th Cir. 1979), y United States v. One 1968 Piper Navajo Twin Engine, 594 F.2d 1040, 1043 (5th Cir. 1979).
Aparte de que el Ministerio Público no estableció en el caso de autos los requisitos de admisibilidad de la Regla 64(B)(5), no se trata aquí de una situación no contemplada por el ordenamiento. Por el contrario, un testigo que rehúsa declarar y una declaración jurada ante fiscal son ciertamente “situaciones contempladas” en la práctica criminal y, por ende, no pueden dar lugar a la necesidad de aplicar la cláusula residual.
Somos de opinión que cometió error perjudicial el tribunal sentenciador al admitir como prueba de cargo la declaración jurada ex parte del testigo Meléndez Pizarro y *204que ello infringió el derecho de confrontación del apelante. Éste no tuvo ninguna oportunidad de confrontarlo.
No es menester resolver el planteamiento de insufi-ciencia de la prueba. Eliminada la declaración del testigo Meléndez Pizarro, la prueba de cargo es ciertamente insuficiente para derrotar la presunción de inocencia. No se probó la culpabilidad del acusado más allá de duda razonable.
Las sentencias apeladas deberían revocarse por esta razón.
II
Nuestro criterio, fundado en fiel acatamiento de las normas evidenciarias y constitucionales antes expuestas, no nos inhibe de exponer al margen unas reflexiones de rigor. Nos preocupa sobremanera que se vaya a instaurar en nuestro medio ambiente la práctica de que testigos esen-ciales de cargo -por temor, conv~niencia u otros mOviles ajenos a la büsqueda de la verdad- adopten el curso de acción del testigo Meléndez Pizarro. No somos insensibles a lo destructivo que puede ser esa técnica en la eficaz administraciOn de la justicia criminal. Mientras no se enmiende la ConstituciOn, hemos de respetar fielmente los principios doctrinarios penales existentes.
Observamos, sin embargo, que el mecanismo del desa-cato para sancionar la conducta de un recalcitrante testigo ocular directo de la comisión de un delito no es incompatible con el posible encausamiento -en condiciones apro-piadas- del testigo asI recalcitrante bajo el Art. 236 del Codigo Penal, 33 L.P.R.A. sec. 4432, que tipifica el delito de encubrimiento, (6) susceptible de ser castigado con una *205pena mayor a la dispuesta para el desacato. Como medio de conjurar la generalización de esta práctica, los repre-sentantes del Ministerio Fiscal, en situaciones compren-didas en el encubrimiento, deben estar atentos y diligen-temente (7) adoptar las medidas reconocidas bajo nuestro derecho vigente. Precisamente el Código Penal, como excepción al principio de concurso de delitos, visualiza que “[u]n acto criminal no deja de ser penable como delito por ser también penable como desacato”. Art. 64 (33 L.P.R.A. see. 3322).

 Dispone:
"Cuando se admite en evidencia, conforme a este Capitulo, una declaraciOn que sea prueba de referenda, Ia credibilidad del declarante puede ser atacada, y si atacada, puede ser sostenida por cualquier evidencia que seria admisible a esos fines si el declarante hubiera prestado testimonio como testigo. Evidencia de declaraciones o conducta del declarante -en cualquier momento- inconsistente con su declaracion admitida a pesar de ser prueba de referencia, no estara sujeta a requisito alguno de confrontacion previa, para dar oportunidad al declarante de explicar o negar la declaracion o conducta inconsistente. Si la parte contra la cual se ha admitido prueha de referencia llama al declarante de dsta como testigo, Ste queda sujeto a ser examinado por dicha parte como si estuviera bajo contrainterrogatorio."


 Su inciso (c) reza:
“Prueba de Referencia: ‘Prueba de referencia’ es una declaración aparte de la que hace el declarante al testificar en el juicio o vista, que se ofrece en evidencia para probar la verdad de lo aseverado.”


 California v. Green, 399 U.S. 149, 155 (1970): “Aunque podemos conceder que las reglas sobre prueba de referencia y la cláusula de confrontación generalmente están diseñadas para proteger valores similares, ello es una cosa muy diferente a sugerir que la superposición es total y que la cláusula de confrontación no es nada más ni nada menos que una codificación de las reglas sobre prueba de referencia y sus excepciones....” (Traducción nuestra.)


 Como explicamos en Pueblo v. Esteves, supra, bajo la regla federal correspondiente —Regla 801(d)(1)— la declaración anterior del testigo debe ser (1) inconsistente con su testimonio en el tribunal, o (2) consistente con su *198testimonio en el tribunal y ofrecida para rebatir reclamo de fabricación o motivo impropio, o (3) sobre la identificación de una persona. Así, pues, no toda declaración anterior es admisible bajo la regla. Más aún, la declaración inconsistente ha de haber sido hecha bajo juramento sujeta a perjurio, y en un juicio, vista, deposición o procedimiento formal.


 La Regla 64 en lo pertinente dispone:

“No disponibilidad del testigo

(A) Definición. ‘No disponible como testigo’ incluye situaciones en que el declarante:
(1) .
(2) insiste en no declarar a pesar de orden del tribunal para que declare, o
(3) .
(4) .
(5) .
(B) Cuando el declarante no está disponible como testigo, es admisible como excepción a la regla de prueba de referencia:
(1) Testimonio anterior: Un testimonio dado como testigo en otra vista o una deposición tomada conforme a derecho del mismo u otro procedimiento, si es ofrecido contra una persona que en la ocasión en que se hizo la declaración ofreció la misma para su beneficio o tuvo la oportunidad de contrainterrogar al declarante con un interés y motivo similar al que tiene en la vista.
(2) Declaraciones en peligro de muerte...
(3) Deciaraciones contra interés...
(4) Declaraciones sobre historial personal o familiar...
(5) Otras excepciones: Una declaración con suficiente garantía circuns-tancial de confiabilidad si se determinare que:
(i) tiene mayor valor probatorio, en relación al punto para lo que se ofrece, que cualquier otra evidencia que el proponente pudiera conseguir mediando esfuerzo razonable y
(ii) el proponente notificó a la parte contra quien la ofrece, con razonable anterioridad, su intención de ofrecer en evidencia tal declaración informándole sobre los particulares de ésta, incluyendo nombre y dirección del declarante.” (Énfasis nuestro.)


 Reza:
“Toda persona que con conocimiento de la ejecución de un delito ocultare al responsable del mismo o procurare la desaparición, alteración u ocultación de prueba para eludir la acción de la justicia, incurrirá en las siguientes penas:
(a) Si el delito cometido fuere grave, reclusión por un término fijo de dos (2) años. De mediar circunstancias agravantes, la pena fija establecida podrá ser *205aumentada hasta un máximo de tres (3) años; de mediar circunstancias atenuantes, podrá ser reducida hasta un mínimo de un (1) año.
(b) Si el delito cometido fuere menos grave, reclusión por un término que no excederá de seis (6) meses o multa que no excederá de quinientos (500) dólares.” (Énfasis suplido.)


En el caso de autos Meléndez Pizarro se negó a declarar desde la vista preliminar. En esa ocasión el Ministerio Fiscal debió iniciar los trámites de desacato para solucionar ese problema. Obsérvese que no era un testigo directo del crimen, sino por referencia.